Citation Nr: 1449234	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  05-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation based on the provisions of 38 USCA § 1151 for decreased vision in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2004 rating decision issued by the Department of Veterans' Affairs
(VA) Regional Office (RO) in Roanoke Virginia.

This matter has been remanded on multiple occasions, in June 2009, January 2011, May 2012, and July 2014, for additional development.  In this regard, the Board notes that previous remands requested that certain records be associated with the Veteran's claims file.  These include records of the Veteran's August 2003 eye surgery, an August 2003 consent form, VA treatment records dated from February to July 2003, and various VA examination addendum opinions.  The requested records have been associated with the Veteran claims file.  Various additional examination and opinions were also requested and have been accomplished.  Finally, updated VA treatment records dated through October 2013 have been obtained.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the Board's previous remand, an additional opinion was provided in August 2014.  The examiner stated that he had reviewed the VBMS medical records, as well as previous Eye C&P notes from December 2009.  A review of the medical records up to 2004 was also included.  The examiner found, based on medical records dated through May 2004, that the corneal transplant and trabeculectomy performed on August 7, 2003, "at least as likely as not, DID NOT result in additional disability."  However, the examiner specifically stated that outpatient treatment records dated after May 2004 were not reviewed as such records were not available.  The examiner indicated that an exhaustive review of VBMS records did not reveal any updated eye examinations.  

There are two problems with the examination report.  The VBMS file contains records dated through October 2013.  A review of these records indicates that the Veteran has been seen and treated for his eyes on multiple occasions since May 2004.  Second, to deny the Veteran's claim, it would need to be more likely than not that there was no additional disability.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA records of treatment for the Veteran's eye disability.

2.  Ask the August 2014 examiner to review the entire claims folder, specifically to include the records dated from May 2004 to the present, and answer the following questions:  

(i)  Did the corneal transplant and trabeculectomy performed on August 7, 2003 at least as likely as not result in additional disability; or in the alternative was it more likely than not that it resulted in no additional disability?  

(ii)  If so, was the additional disability the type of risk
that a reasonable health care provider would have foreseen?

The examiner should provide reasons for these opinions. 

If the examiner is unable to answer these questions
without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinions is due to the limits of scientific or medical knowledge or the absence of specific records.

3.   If the benefit sought on appeal remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Mark D, Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

